      Case 1:19-cv-02645-AJN-KHP Document 148 Filed 12/27/19 Page 1 of 1
                                                      MATTHEW L. SCHWARTZ
                                                      Tel.: (212) 303-3654
                                                      E-mail: mschwartz@bsfllp.com

                                                      December 27, 2019

BY ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007
       Re:     City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
               Case No. 19 Civ. 2645 (AJN) (KHP)
Dear Judge Nathan:
        We represent the City of Almaty and BTA Bank (the “Kazakh Entities”) and write to
respectfully request a brief extension of the time to file our response to the objections filed by
Defendant Felix Sater on December 20, 2019 [ECF Nos. 146 & 147] to Magistrate Judge
Katharine H. Parker’s Opinion & Order on Motion to Stay [ECF No. 144].
       The Kazakh Entities’ response is currently due on Friday, January 3, 2020. In light of the
December and New Year’s holidays, we respectfully request an extension of three business days
until Wednesday, January 8, 2020. All parties have been informed of this extension request and
do not object to it.
       We thank you for your consideration.


                                                      Respectfully,
                                                       /s/ Matthew L. Schwartz
                                                      Matthew L. Schwartz
                                                      BOIES SCHILLER FLEXNER LLP
                                                      55 Hudson Yards
                                                      New York, New York 10001


cc:    All Counsel of Record
       (By ECF)
